106 Ill. App. 2d 360 (1969)
245 N.E.2d 260
Martin F. Brown and Catherine Brown, Plaintiffs-Appellees,
v.
Farmers Automobile Insurance Association, an Illinois Corporation, Defendant-Appellant.
Gen. No. 68-127.
Illinois Appellate Court  Second District.
February 25, 1969.
O'Brien, Burnell, Puckett and Barnett, and Peter K. Wilson, Jr., of Aurora, for appellant.
Mackenzie, Vescelus, Leetz and Perry, of Wheaton, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE ABRAHAMSON.
Judgment reversed.
Not to be published in full.